Citation Nr: 0400500	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to November 
1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In that decision, the RO denied 
the veteran's claim for entitlement to service-connection for 
PTSD based on the fact that the veteran's claimed stressors 
had not been verified.  In its decision, however, the RO did 
not address the history of the veteran's claim, and, 
specifically, the fact that his original grant of service 
connection for PTSD had been severed by a rating decision 
dated in November 1982 and a subsequent Board decision dated 
in March 1984.  Consequently, if the veteran wishes to 
restore his original grant of service-connection for PTSD, he 
should file a motion alleging the clear and unmistakable 
evidence in the March 1984 Board decision.


FINDINGS OF FACT

1.	All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.	Entitlement to service connection for PTSD was denied by 
a March 1984 Board decision; this is the last final decision 
of record addressing this issue on any basis.

3.	The evidence submitted since the March 1984 rating 
decision includes Operational Reports-Lessons Learned (OR-
LLs), medical evidence and lay statements, which is not 
cumulative of previously evidence submitted prior to the 1984 
decision; the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

1.	A March 1984 Board decision severed entitlement to 
service connection for PTSD on the basis of clear and 
unmistakable error in a January 1982 rating decision.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.	New and material evidence has been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  See also Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.
These amendments also revised the definition of new and 
material evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) codified at 38 C.F.R. § 3.156(a)).  This revision, 
however, was made effective with respect to claims filed on 
or after August 29, 2001, and is not applicable to the 
veteran's appeal since his attempt to reopen his claim for 
service connection was filed prior to this date.   

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim by letters dated in March 
2001 and April 2003 as well as a supplemental statement of 
the case (SSOC) dated in November 2002.  The Board concludes 
that the discussions therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  As set forth above, the Board finds that 
the March 2001 and April 2003 letters as well as the November 
2002 SSOC informed the veteran of the evidence necessary to 
substantiate his claim.  The Board also notes that the RO 
attempted to verify the veteran's stressors by requesting 
records from the United States Center for Unit Records 
Research (the "USCURR") in November 2001.  In addition, the 
RO requested and received from the veteran the months, years 
and locations of 3 of his 4 claimed stressors.  
Significantly, the remaining stressor, relating to a Buddhist 
monk setting himself on fire, is not an incident that is 
likely to be confirmed or contradicted by U.S. Army records.  
Finally, in its response letter, the Director of the USCURR 
informed the RO:

	We do not maintain Morning Reports . . 
. .The documents can be used to verify 
daily personnel actions such as wounded 
in action (WIA) killed in action (KIA), 
missing in action (MIA), or transfers.  
MRs can be ordered from the Director, 
National Personnel Records Center 
(NPRC) . . . . Please request the MRs 
for a three-month period and include 
relevant unit designations at the 
company and battalion levels. [emphasis 
added].

The claims file does not contain any written requests to the 
NPRC regarding the veteran's claimed stressors.  As a result, 
the Board finds that the RO has not satisfied the 
requirements under the VCAA relating to assisting veteran's 
in the development of their claims.

In addition, the VCAA requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R § 3.102 (2003).  Notwithstanding the VA outpatient 
records and letters from VA psychiatrists regarding the 
severity and treatment of the veteran's PTSD, included in the 
veterans claims file, the Board finds that this obligation 
was not satisfied because the last VA examination report of 
record is dated in October 1982.  

Accordingly, the Board finds that the VA's duties, as set out 
in the VCAA, have not been fulfilled.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, the RO has 
not taken the appropriate steps to attempt to verify the 
veteran's stressors.  In addition, the veteran has not been 
accorded an updated VA examination.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Nevertheless, since the Board 
is granting the veteran's petition to reopen his claim, no 
useful purpose would be served by delaying the adjudication 
of the veteran's claim to satisfy the requirements of the 
VCAA prior to reopening his claim.  As a result, any 
additional development, which is required pursuant to the 
VCAA, will be discussed in the remand, which follows this 
decision. 

II.	Legal Criteria/Analysis

In a February 1983 rating decision, the RO severed the 
veteran's claim for service connection for PTSD.  After the 
RO notified the veteran of his procedural and appellate 
rights by letter dated February 1983, the veteran appealed 
the RO's decision to the Board.  In March 1984, the Board 
issued a decision that affirmed the RO's severance of the 
veteran's entitlement to service connection for PTSD.  That 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 20.1103 (2002).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).

A claim of service connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (stating 
that 38 U.S.C.A. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (stating that 38 U.S.C.A. § 1131 requires 
the existence of a present disability for VA compensation 
purposes). 

In order to establish service connection for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In addition, 38 U.S.C.A. § 1154(b) (2003) provides that, with 
respect to combat veterans, VA shall accept as sufficient 
proof of service-connection satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2003).  

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 2001).

The Court has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2001); and if the claim is reopened, 
the VA must then determine whether the VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  For claims received prior to August 29, 2001, which 
is the case here, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon reopening the 
claim, consideration on the merits is to be undertaken.

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury, 
disability, or death.  Hodge, 155 F.3d at 1363.  As an aside, 
the Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as this appeal stems from a rating decision by the 
RO in 2000.

A.	Evidence Previously Considered

At the time of the March 1984 Board decision, the evidence of 
record consisted of the following:

Item (1) consisted of a VA Compensation and Pension 
Examination dated in November 1981 in which the veteran was 
diagnosed with PTSD.

Item (2) consisted of hearing notes dated in April 1982, 
during which the veteran and his wife about the change in the 
veteran's behavior upon his return home from Vietnam.

Item (3) consisted of a VA Compensation and Pension 
Examination dated in May 1982, in which the veteran was 
diagnosed with "generalized anxiety disorder with depressive 
features and chronic alcohol abuse."

Item (4) consisted of hearing notes dated in June 1983 during 
which the veteran testified regarding his duties and 
responsibilities, during his service in Vietnam as well as 
changes in his behavior in connection with his PTSD claim.

Item (5) consisted of a letter signed by the veteran's mother 
and father and presented at the June 1983 in which they 
discuss the behavioral changes, which they observed in their 
son upon his return home from Vietnam. 

As discussed earlier in this decision, the Board discredited 
the PTSD diagnosis contained in the VA Compensation and 
Pension Examination dated in November 1981, and, therefore, 
severed the veteran's entitlement to service connection for 
PTSD in a March 1984 decision.

B.	Evidence Not Previously Considered

The evidence to be reviewed for sufficiency to reopen the 
claim is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In October 1999, the veteran filed a claim 
for entitlement to service connection for PTSD.  In support 
of his claim, he submitted the following additional evidence:

Item (1) consisted of a letter from the Director of the PTSD 
Clinical Treatment Team of the VA Psychiatric Ambulatory Care 
Clinic dated in November 1999, in which he discussed, the 
veteran's symptomatology and diagnosis of recurrent PTSD as 
well as his ongoing treatment for PTSD.

Item (2) consisted of VA outpatient treatment records dated 
from October 1999 through August 2003, which included a 
diagnosis of PTSD and discussed the veteran's ongoing 
treatment for PTSD.

Item (3) consisted of a statement by the veteran dated in 
August 2000 enumerating his claimed stressors, which he 
experienced during his service in Vietnam.

Item (4) consisted of a letter from the Director of the PTSD 
Clinical Treatment Team of the VA Psychiatric Ambulatory Care 
Clinic dated in November 2000, in which he discussed, the 
veteran's symptomatology and diagnosis of recurrent PTSD as 
well as his ongoing treatment for PTSD.

Item (5) consisted of personnel records showing the veteran's 
assignments during his service.

Item (6) consisted of a letter from a social worker at the VA 
Psychiatry and Mental Health Services dated in May 2001, 
regarding the veteran's PTSD.  This letter also discussed the 
veteran's three "documented" suicide attempts.

Item (7) consisted of a letter from the Director of the PTSD 
Clinical Treatment Team and the VA Psychiatric Ambulatory 
Care Clinic dated in June 2001 in which he discussed, the 
veteran's symptomatology and diagnosis of recurrent PTSD as 
well as his ongoing treatment for PTSD.

Item (8) consisted of veteran's statement discussed in Item 
(3) and annotated with the month and year of the incidents.

Item (9) consisted of the Operational Reports and Lessons 
Learned submitted by the 497th Engineer Company for the time 
period ending July 1997, which discussed the unit's mission 
and responsibilities during the veteran's period of service.

Item (10) consisted of two statements from the veteran friend 
dated in June 2000 and July 2002, discussing change in the 
veteran's behavior upon his return home from Vietnam.

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the additional evidence relating 
to the veteran's claim of PTSD is new and material evidence 
because it is evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, i.e., new evidence 
of the current presence of PTSD related to military service, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim will be reopened.

ORDER

New and material evidence relating to the claim for service 
connection for PTSD having been received, the claim is 
reopened.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim for entitlement to service 
connection for PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the veteran in the development of his appeal and 
to ensure due process, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required on his part:

1.	The RO should make as many 
attempts as necessary to obtain the 
Morning Reports (MRs) relevant to the 
veteran's identified stressors (See 
veteran's statement dated in August 
2000, tabbed on the left side with a 
yellow flag marked "August 2000") by 
written a request, directed to the 
attention of the Director, National 
Personnel Records Center (NPRC), Attn: 
NCPMR-O, 9700 Page Avenue, St. 
Petersburg Louis, MO 63132.  As 
directed by the Director of Center for 
Unit Records Research, in his 
responsive letter to the RO, dated in 
October 2002, the MRs should be 
"requested for a three-month period 
and include relevant designations at 
the company and battalion levels."  
(See Letter dated in October 2002 from 
the Director of the Center for Unit 
Records Research tabbed on the left 
side with a yellow flag marked 
"October 2002."  The RO should cease 
its attempts to obtain these records 
only if it is notified by the NPRC that 
these records do not exist.  Once the 
records have been obtained, they should 
be associated with the veteran's claims 
file.  

2.	The RO should make as many 
attempts as necessary to obtain any 
private medical records associated with 
the veteran's diagnosis and treatment 
of PTSD.  These records should include 
those associated with the veteran's 
"three suicide attempts" discussed in 
the letter from the VA social worker, 
dated in May 2001, which is tabbed on 
the left side with a yellow flag marked 
"May 2001."  The RO should cease its 
attempts to obtain these records only 
if it is notified that these records do 
not exist.  Once the records have been 
obtained, they should be associated 
with the veteran's claims file.  

3.	Once the development requested in 
Paragraphs 1 and 2 is accomplished, the 
entire file should be forwarded to the 
examiner who is conducting the 
examination requested in Paragraph 4.

4.	The veteran should be accorded an 
updated VA examination by a psychiatrist 
to determine whether he has an acquired 
psychiatric disorder, specifically, PTSD.  
The claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
including but not limited to: (1) the 
veteran's service records, which are 
located in a manila envelope stamped 
"Service Department Records Envelope" 
within the claims file; (2) letters from 
the Director of the VA Psychiatric 
Ambulatory Care Clinic dated in November 
1999, November 2000 and June 2001 all 
tabbed with yellow flags on the left side 
marked with the respective dates; (3) the 
veteran's VA outpatient treatment reports 
dated from October 1999 through August 
2003; (4) Operational Reports from the 
497th Battalion; (5) Morning Reports from 
the 497th Battalion; and (6) lay 
statements of the veteran's friend, dated 
in June 2000 and July 2002.  The 
examination report should reflect that 
such a review was conducted.  

5.	The examiner is requested to express 
an opinion as to the whether the veteran 
currently has PTSD.  To this end, the 
examiner should conduct a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score.  If and only if 
the veteran is diagnosed with PTSD, an 
opinion is requested as to its etiology, 
in particular, whether it is 
etiologically related to the events he 
experienced in Vietnam, and specifically, 
with respect to the stressors identified 
by the Veteran in his annotated letter 
dated in August 2000, and tabbed on the 
left side with a yellow flag marked 
"August 2000."  The examiner should 
review the results of any testing prior 
to reaching a conclusion and should 
indicate this in his or her report.  

If the veteran (1) is found to have PTSD 
and (2) it is causally related to his 
experience in Vietnam, the diagnostic 
assessment should include a discussion of 
the veteran's current levels of 
psychological, social, and occupational 
functioning and the impact of this on his 
social and industrial activities as well 
as his employability.  

	In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely 
as not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is 
so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide complete rationale for 
all conclusions reached. 

6.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time she has in which to submit 
additional evidence.

7.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on her claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



